Dear Mr. Jordan:
You advise this office that you currently serve as a member of the Board of Commissioners for Iberia Parish Hospital Service District No. 1.  You ask if state law permits you to also hold the elected office of city councilman for the City of New Iberia.  We respond in the affirmative.
A hospital service district commissioner holds a part-time appointive office in a political subdivision of the state.  See R.S. 46:1053(A) and R.S. 46:1064(A).1
An elected official may not also hold a full-time appointive office; however, an elected official is not prohibited from holding a part-time appointive office.  See R.S. 42:63(D).2
Thus, we conclude you may run for, and if elected, hold the office of city councilman and retain your board membership with the hospital service district.
Very truly yours,
                         CHARLES C. FOTI, JR. ATTORNEY GENERAL
BY:  _____________________________________
                         KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
1 R.S. 46:1053(A) states, in pertinent part:
  A.  Any hospital service district formed or created under the provisions of this Chapter shall be governed by a board of five commissioners, hereafter referred to as commission, who shall be qualified voters and residents of the district.  The commission shall be appointed by the police jury of the parish.  Two of the first commissioners so appointed shall serve for two years, two for four years and one for six years.
*   *   *   *   *
R.S. 46:1064(A) states in pertinent part:
  A.  The hospital service districts as defined in R.S. 46:1072 are hereby declared to be political subdivisions of the state.
2 R.S. 42:63(D) provides in pertinent part:
  D.  No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof.